PER CURIAM. James Charles Fudge was found guilty by a jury M. capital murder and sentenced to death. The judgment is on appeal to this court. Both counsel for appellant Fudge and the appellee have filed briefs, and the matter is ready for submission. Fudge now seeks leave to participate as “co-counsel” on appeal. He has tendered a supplemental brief that he desires to file if the motion is granted.  Appellant Fudge relies on Faretta v. California, 422 U.S. 806 (1975), for the proposition that he is entitled under the Sixth Amendment to the United States Constitution to participate in his representation on appeal. The United States Supreme Court, however, has specifically said that Faretta was confined to the right of the defendant to conduct his own defense at trial and that there is no constitutional right to self-representation on direct appeal. Martinez v. Court of Appeal of California, 120 S.Ct. 684 (2000). The Court in Martinez held that the Sixth Amendment identified the basic rights that the accused shall enjoy, but that those rights are strictly limited to those rights available in preparation for trial and at the trial itself.  While the Court in Martinez left to the State appellate courts the discretion to allow a lay person to proceed pro se on appeal, it also recognized that representation by trained appellate counsel is of distinct benefit to the appellant as well as the court. We conclude that appellant, who is represented by counsel qualified to represent defendants in capital cases, has not demonstrated that there is any good cause to permit him to serve as co-counsel or to file a supplemental pro se brief. Motion denied.